Case 3:19-cv-00601-WHA Document 24 Filed 04/19/19 Page 1 of 1

m THE UNITED sTATEs msch CoURT
FoR THE NoRTHERN DIsTRiCT oF cALtFoRNIA F| LE |;.

 

SANDRA O’I-IARA-HARMON, Plaintiff,

V- NO. C l9-CV-00601 WHA APR 19 ng
SUSAN Y. SOONG

FACEBOOK, INC., Defendant. CLEFl'K. U.S. DlSTFlICT COUF\T

NO DlSTFllCT OF CALIFORN[A

MOTION TO FOR APPOINTN[ENT OF A LAWYER

Plaintif`f`j Sandra O’Hara- Harmon, hereby requests for an appointment of a local lawyer in
the above styled civil action number_

l_ Plaintifi`, has limited income of $36,725 annually for a family of Three employed as a
South Carolina State Certified Public School Teacher as noted by my lRS Transctipt of
my income

2_ Plaintiff is able to pay a portion of her income to the appointed lawyer as determined by
the court and/ or agency’s income scale_

3. Plaintifl` sought to follow the instructions provided on Facebook regarding filing suits
against it in the US District Coult for the Northem District of Califomia in filing this
complaint

4. However, Califomia is a major distance from the State which Plaintifl` resides, in making
it financially impossible for Plaintiff to maintain her living expenses, and afford the cost
of airline flights and hotel expenses required to travel to the State of Calii`omia.

5_ Attached is a copy of Plaintiff most recent income tax transcripts from the IRS, to verify
Plaintii’l` indigency

WHEREFORE Plaintif`f request for the appointment of legal counsel in this case

Dated: April 16, 2019 pectii.illy submitted,
, QQ-(Q/gp@tlamm
ra ara- armco
815 F Street
Haitsville, SC 29550.

